UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                 No. 02-1903



CHARLES WILLIAM LEVY,

                                                   Plaintiff - Appellant,

             versus


COMMONWEALTH     OF   VIRGINIA    STATE   BOARD   OF
ELECTIONS,

                                                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-02-283-A)


Submitted:    October 24, 2002                 Decided:   October 30, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles William Levy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles   William   Levy   appeals   the   district   court’s   order

dismissing his civil action against the Virginia State Board of

Elections.     Our review of the record and the district court’s

opinion adopting the magistrate judge’s recommendation discloses no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Levy v. State Bd. of Elections, No. CA-02-283-

A (E.D. Va. filed Aug. 2, 2002 & entered Aug. 6, 2002). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                AFFIRMED




                                   2